Citation Nr: 0425594	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  02-11 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO) which denied the veteran's claim 
of entitlement to service connection for a right knee 
disability.

Procedural history

The veteran served on active duty from July 1960 to July 
1963.

In June 1999, the RO received the veteran's claim of 
entitlement to service connection for a right knee 
disability.  In January 2000, the RO denied the claim on the 
basis that it was not well grounded.  The veteran 
subsequently filed a Notice of Disagreement with respect to 
his alleged right knee injury in October 2000.  After the 
enactment of the Veterans Claims Assistance Act of 2000 (the 
VCAA) in November 2000, which eliminated well groundedness 
from the standard of review, the RO undertook readjudication 
of the claim.  See section 7b of the VCAA, Pub.L. No. 106-
475, 114 Stat. 2096 (2000).  In a June 2002 rating decision, 
the RO readjudicated and denied the claim.  The veteran 
disagreed with the June 2002 rating decision and initiated 
this appeal.  The appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
July 2002.   

The veteran presented testimony before a Decision Review 
Officer (DRO) at the RO in August 2003.  A transcript of this 
hearing has been associated with the veteran's VA claims 
folder.

Issue not on appeal

In the June 2002 rating decision, the RO also denied the 
veteran's claim for entitlement to service connection for 
postoperative arthroscopic partial medial meniscectomy of the 
left knee.  The veteran did not appeal this aspect of the 
decision.  See 38 C.F.R. § 20.200. 


FINDING OF FACT

A preponderance of the medical evidence of record does not 
support a finding that a right knee disability currently 
exists.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
the veteran's military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a right knee disability.

At the outset of its discussion, the Board points out that it 
appears that the veteran's original VA claims folder is 
missing; the claims folder has been reconstructed to the 
extent possible under the circumstances.

In particular, the veteran's original service medical records 
are not currently of record, despite attempts by the RO to 
obtain them.  Efforts were made by the RO to reconstruct the 
veteran's claim file. In light of the absence of service 
medical records, the Board has a heightened duty to explain 
its findings and conclusions and to carefully consider the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski,  
1 Vet. App. 365, 367 (1991) [BVA has a heightened duty in a 
case where the service medical records are presumed 
destroyed].  The Board's analysis of the veteran's claim is 
undertaken with this duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The VCAA

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)].  The VCAA eliminated the former 
statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 
45,620 (Aug. 29, 2001) [to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As was noted in the Introduction, the concept of a well-
grounded claim was eliminated by the VCAA.  The current 
standard of review is as follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

The Board again observes, as it did in the Introduction, that 
the veteran's claim appeal was adjudicated prior to the 
enactment of the VCAA by applying the now-obsolete well 
groundedness standard.  More recently, however, the RO 
revisited the claim and applied the current standard of 
review.  Thus, any deficiency in the RO's previous 
adjudication has been remedied.  Cf. Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The Board will apply the current standard 
of review in adjudicating the veteran's claim.

The Board additionally observes in passing that the initial 
denial of the veteran's claim in January 2000 as being not 
well grounded has been rendered non-final due to the 
provisions of the VCAA.  Accordingly, in the absence of a 
final claim, the veteran need not submit new and material 
evidence to reopen the claim.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the June 2002 
statement of the case (SOC), and by the July and December 
2003 supplemental statements of the case (SSOCs).

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated April 
2002.  This letter advised the veteran of the provisions 
relating to the VCAA, to include advising him that he could 
provide medical evidence showing that his right knee 
disability was related to his military service.  
Specifically, he was advised that he could provide the names, 
addresses, and approximate dates of treatment for all VA and 
non-VA health care providers who had treated him for his 
right knee disability.  He was informed as well that he could 
provide VA authorization to obtain any private medical 
records by completing the appropriate forms (VA Form 21-
4142), copies of which were enclosed with the letter.

The Board notes that, even though the letter requested a 
response within thirty days, it also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) [evidence must be received by VA within one year from 
the date notice is sent].  

The fact that the veteran's claim was adjudicated by the RO 
in June 2002, prior to the expiration of the one-year period 
following the April 2002 notification of the veteran of the 
evidence necessary to substantiate his claim, does not render 
the RO's notice invalid or inadequate.  The recently enacted 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 107, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C. §  ____), made effective from November 9, 2000, 
specifically addresses this issue and provides that nothing 
in paragraph (1) of 38 U.S.C.A. § 5103 shall be construed to 
prohibit VA from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of this claim (by 
rating decision in June 2002).  Therefore, there is no 
prejudice to the veteran in proceeding to consider the claim 
on the merits.  See Bernard v. Brown,  
4 Vet. App. 384 (1993). 

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the evidence 
of record (lay or medical) includes competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes a VA medical examination report, 
statements from the veteran's brothers, letters written by 
the veteran to his mother in service, as well as private and 
VA medical records.   The veteran and his representative have 
not identified any outstanding evidence.

As discussed above, the veteran's service medical records are 
not currently on file.  There is information in the file 
which reflects that searches for the records have been 
unsuccessful, and the file has been rebuilt to the extent 
possible.  Therefore, it is clear that additional attempts to 
obtain these records would be futile and would only serve to 
delay resolution of this appeal.  See 38 U.S.C. § 5103A(2) 
[VA is not required to provide assistance to a claimant if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim]; see also Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999) [VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile].  In any event, as discussed below 
in-service injury has been conceded by VA; the service 
medical records would shed no light on the crucial element in 
this case, the existence of a current disability.

The veteran and his representative have been accorded 
appropriate opportunity to present evidence and argument in 
support of his claim.  See 38 C.F.R. § 3.103 (2003).  As 
noted in the Introduction, the veteran testified at a 
personal hearing before a DRO in August 2003.  He did not 
request a hearing before the Board.

In short, for the reasons expressed above, the Board finds 
that the development of the claim has been consistent with 
the provisions of the VCAA.  Accordingly, the Board will 
proceed to a decision on the merits as to the issue on 
appeal.


Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi,  
3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2003); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
233, 225 (1992).



Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When a chronic disease is shown in service so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  In order to show a 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
See 38 C.F.R. § 3.303(b) (2003).

Factual Background

The veteran served on active duty in the United States Army 
from July 1960 to July 1963.  While the veteran's service 
medical records have been lost, they were available at the 
time of the original January 2000 RO rating decision.  In 
that decision, the RO specifically noted that service medical 
records reflect that the veteran suffered a right knee 
contusion following a fall from a five-ton truck.  The 
veteran also has reported a second right knee injury in 
service, which he suffered after falling from a pontoon 
bridge.  The veteran's separation medical examination was 
negative for any right knee disorder.

There are no pertinent medical records for almost forty years 
following separation from service.  The medical evidence of 
record reveals that the veteran was first treated for right 
knee pain after service in 2002 by L.W., PA-C.  At that time, 
L.W. rendered a diagnosis of a suspected degenerative 
meniscal tear.  Radiological evidence accompanying the 
examination noted a well-preserved patellofemoral joint with 
fairly well preserved medial and lateral joint lines with 
some possible subtle narrowing of the medial joint line.  No 
significant spurring was present, and no sclerotic bone 
changes were found.   

The veteran also had a consultation with Dr. G.C. in 
September 2002.  Dr. G.C. noted the veteran's right knee pain 
and rendered an opinion that the veteran's "right knee is 
[s]ervice connected with the past injury in [s]ervice."  
This opinion appears to be based on both the veteran's 
account of his injury in service and the L.W. examination 
results.  While Dr. G.C. did note right knee pain, he failed 
to diagnose any underlying right knee disorder.

A VA medical examination was conducted in December 2002.  The 
VA examiner indicated a painful right knee, but an overall 
negative examination.  The VA examiner specifically found 
that the veteran's right knee exhibited no swelling, edema, 
effusion, redness or heat.  The right knee was also negative 
for instability or weakness and exhibited a full range of 
motion.  No crepitations were noted on repetitive movement of 
the right knee.  X-rays accompanying this examination were 
completely negative for any right knee disorder and no 
arthritic changes or focal lesions were found.

The VA medical examiner refused to provide a nexus opinion in 
December 2002 because service medical records were not part 
of the claims file.  After being notified that service 
medical records were lost, the VA examiner reviewed prior 
rating decisions which outlined service medical record 
findings, and submitted a June 2003 addendum to his December 
2002 examination report in which he found that no causal 
relationship existed between the veteran's right knee pain 
and his military service.

The veteran testified at a personal hearing before a DRO in 
August 2003.  In essence, the veteran reiterated his claim of 
sustaining a right knee injury following a fall from a five-
ton truck while in service.  The veteran also described a 
second right knee injury in service which he incurred 
following a fall from a pontoon bridge.  The veteran then 
outlined his in-service treatment for these injuries.  

The veteran has also submitted letters he sent home to his 
family while being treated for his right knee injuries in 
service.  Additionally, two of the veteran's brothers have 
submitted statements to the effect that the veteran came home 
from service with a knee pain and was not as active as he had 
been before service.
Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), current disability, 
while it appears that the veteran has recently complained of 
right knee pain, no underlying disorder has been identified.  

As noted above, the December 2002 VA examiner specifically 
found "[r]ight knee with pain but normal examination."  The 
VA examiner noted that the veteran's right knee was negative 
for swelling, edema, effusion, redness or heat; the right 
knee also showed no sign of instability or weakness and 
exhibited a full range of motion. Radiological findings 
accompanying the VA medical examination was completely 
negative for any right knee disorder.  

As alluded to in the law and regulation section above, it is 
now well settled that in order to be considered for service 
connection, a claimant must first have a disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may 
not be granted unless a current disability exists].  While 
the Board acknowledges the veteran's complaints of right knee 
pain, it is now well established that a symptom alone, such 
as pain, absent a finding of an underlying disorder, cannot 
be service connected. See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999) [pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted].  

There is evidence which is arguably supportive of the 
veteran's claim.  January 2002 medical records from L.W. 
reflect a "suspect[ed]" degenerative meniscal tear.  This 
"suspected" diagnosis has not been subsequently confirmed 
by the medical evidence of record and therefore cannot 
support the claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
[medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim].  

Dr. G.C.'s opinion does not provide a diagnosis of a right 
knee disorder.  While 
Dr. G.C. noted right knee pain, no underlying diagnosis was 
rendered.  As discussed above, a symptom such as pain, absent 
a finding of an underlying disorder, cannot be service 
connected.  See Sanchez-Benitez, supra.  Instead, Dr. G.C. 
relies on the "suspected" diagnosis of L.W., which, for the 
reasons expressed above, is of limited probative value.

To the extent that the veteran himself is attempting to 
provide medical evidence concerning the existence of the 
claimed disability, it is now well established that an 
opinion of a person without medical training or experience on 
medical matters such as diagnosis and etiology is entitled to 
no weight of probative value.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

In the absence of any diagnosed disability regarding the 
right knee, service connection may not be granted.  Hickson 
element (1) has not been met, and the veteran's claim fails 
on that basis alone.

For the sake of completeness, the Board will also address the 
remaining two elements, in-service incurrence of disease or 
injury and medical nexus.  The Board has the fundamental 
authority to decide a claim in the alternative.  See Luallen 
v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. 
Brown, 8 Vet. App. 91, 92 (1995).

With respect to Hickson element (2), disease or injury in 
service, the evidence of record reflects that the veteran 
injured his right knee on two occasions in service.  As noted 
above, although the service medical records are currently 
lost, they were available at the time of the January 2000 
rating decision.  The RO specifically noted that service 
medical records reflect that the veteran suffered a right 
knee contusion following a fall from a five-ton truck.  The 
veteran also testified at the August 2003 hearing that he 
incurred a second right knee injury in service after falling 
from a pontoon bridge.  Letters the veteran wrote to his 
mother during service also discuss a knee injury.  Hickson 
element (2) has therefore been met.

With respect to element (3), medical nexus, nexus opinions 
were obtained from both the VA examiner and Dr. G.C.  The VA 
examiner specifically concluded in the June 2003 addendum to 
his June 2002 VA examination that "it is my opinion that 
this veteran's painful right knee condition is not as likely 
as not related to his military service."  This opinion was 
rendered following a physical examination of the veteran, 
review of radiographic findings, and a review of service 
medical records as they were recounted in prior rating 
decisions.  In any event, in the absence of a current 
diagnosis of a right knee disability, such a medical nexus 
opinion would be an impossibility.  Cf. Charles v. Principi, 
16 Vet. App. 370, 374 (2002). 

The Board also acknowledges the nexus opinion of Dr. G.C. 
which purports to link the veteran's alleged right knee 
disability to service.  As noted above, Dr. G.C. did not 
diagnose any right knee disorder for which service connection 
can be granted, instead finding only right knee pain.  Dr. 
G.C.'s nexus opinion is further flawed in that it relies 
almost completely on the treatment records of L.W.  As noted 
above, L.W.'s report of a suspected degenerative meniscal 
tear of the right knee is of limited probative value in that 
it is speculative.  See Obert and Tirpak, supra.  
Additionally, Dr. G.C.'s nexus opinion refers to treatment 
records of Dr. B.R. and Dr. D.E.  As these records stem from 
treatment of a separate post-service left knee injury, they 
are of no probative value in the instant case.

The only other evidence which serves to connect the veteran's 
alleged right knee disability with his service are statements 
of the veteran and various family members.  The veteran has 
speculated that his current right knee pain is related to his 
military service, and the sworn statements received by the 
veteran's brothers state that the veteran came home from 
service with a right knee injury.  It is now well settled, 
however, that laypersons without medical training, such as 
the veteran, are not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
38 C.F.R. § 3.159 (2003) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The veteran's opinion 
and those of his brothers on medical matters such as nexus 
are accordingly lacking in probative value.

There is a suggestion in the veteran's presentation that he 
is contending that he has had knee problems continually since 
service.  The Board has considered the continuity of 
symptomatology provision, 38 C.F.R. § 3.303(b), which was 
discussed in the law and regulations section above.  However, 
it appears that the initial complaint of right knee problems 
was in 2002, which is almost 40 years after the veteran left 
military service in 1963.  In the absence of medical evidence 
demonstrating a continuity of symptomatology, this cannot be 
entertained as a basis for a grant of service connection.  
See also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
[unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service].  

For the reasons expressed immediately above, Hickson element 
(3) has not been met.  The veteran's claim fails on that 
basis as well.

In summary, although there is evidence of an in-service 
injury, there is no medical evidence of a current disability 
and there is no probative evidence of a causal relationship 
between the in-service injury and the alleged current 
disability.  The first and third Hickson elements are not 
met.  Consequently, a preponderance of the evidence is 
against the veteran's claim.  Service connection for a right 
knee disability is therefore not warranted.





	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a right knee disability is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



